There is an issue presented upon this appeal as to whether the referee disqualified himself and we refer said issue to an official referee to hear and report to this court. The determination of this appeal will be held in abeyance meanwhile. Settle order on notice to the parties and to the referee. We direct that the appeal from the order fixing the costs and allowances be presented for argument at the term during which the official referee’s report is filed. Present— Martin, P. J., Dore, Cohn, Callahan and Peek, JJ.